            Case 1:18-cr-10325-DJC Document 27 Filed 01/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )      Case No. 1:18-CR-10325-001-DJC
                                             )
KIMBERLY KITTS,                              )
                                             )
       Defendant.                            )

                         UNITED STATES’ MOTION TO UNSEAL

       As discussed in the memorandum in support submitted herewith, the United States

respectfully requests that this Court unseal the documents (Doc. Nos. 20-5) filed under seal by

the United States, because the Defendant has been served with the Writ and Restraining Order.

Doc. No. 25.

                                                    Respectfully submitted,

                                                    UNITED STATES OF AMERICA
                                                    By its attorneys

                                                    ANDREW E. LELLING
                                                    United States Attorney

Date: January 24, 2019                       By:    /s/ Raquelle L. Kaye
                                                    Raquelle L. Kaye
                                                    Assistant United States Attorney
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    Tel. No. (617) 748-3403
                                                    Raquelle.Kaye@usdoj.gov
         Case 1:18-cr-10325-DJC Document 27 Filed 01/24/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, this document was filed through the ECF
system and was sent electronically to any registered participants.

Date: January 24, 2019                             /s/ Raquelle Kaye
                                                   Raquelle Kaye
                                                   Assistant United States Attorney




                                               2
